Friess Associates observations for clients and Brandywine Funds shareholders March 31, 2009 Gambling with a Bear is Not Our Style The government has a plan, and apparently its a good one. The enthusiasm with which the Public-Private Investment Program was greeted showed radical improvement in the markets mood toward banks. Citigroup shares jumped 20 percent on March 23, the day the Treasury Secretary shared the plan with the public. Wells Fargo, J.P. Morgan Chase and Bank of America rose 24, 25 and 26 percent, respectively. The market value of these four banks alone increased $48.8 billion. Sure, the really big financial events are measured in the trillions these days, but thats still a nice chunk of change for a single day. For all the excitement, though, little changed that day beyond market sentiment. Like other stakeholders in the U.S. economy, we hope the governments efforts to unlock credit markets and revive the economy succeed. That doesnt mean were willing to make investment bets based on a hoped-for outcome. In emails and database entries about potential investments, we use the three-letter abbreviation N.O.S. for Not Our Style when an idea comes up for reasons that dont fit our investment parameters. Your team is capable of determining when a stock appears to be oversold or a company seems likely to benefit from government intervention, but making investments based on those situations by themselves is just N.O.S. Financial companies and the housing market are at the heart of our current economic troubles, so its not surprising to see stocks in those areas lead during rallies inspired by fits of broad optimism. The financial and homebuilding sectors within the S&P 500 Index gained 46 and 39 percent from their March 6 lows through March 31. The time will come when some banks, homebuilders and other companies currently facing fundamental hurdles will fit our style, but that time isnt now. Banking balance sheets include too many unknowns, and homebuilder inventories include too many unsold homes. The riskiest areas of the market tend to lead the way during bear-market rallies. By the time you read this report, this recession will be in its 17th month, making it the longest period of economic contraction since the Great Depression. According to the Federal Reserve, 86 percent of industries reduced production since the fall of last year, representing the broadest pullback since the Fed began tracking the data more than four decades ago. Recessionary Unemployment We believe companies capable of growing earnings in conditions like these represent better investments than companies that might enjoy brighter outlooks if the latest best-case scenario for the economy plays out. Many companies that fit our style enjoy macro tailwinds that are particularly beneficial for company-specific reasons. The for-profit education provider Apollo Group (page 4) is a good example. People are rightly concerned about jobs in an environment that includes the highest unemployment rate in the past 25 years. Job seekers want to stand out from the crowd. Employed workers want to prove their worth to their current employers and, should their employment fortunes change, bolster their resumes. A rising number of people that fit these descriptions are headed to school in search of skills and credentials in an effort to increase their marketability. Apollo offers an expansive array of educational programs, including professional certifications and college degrees, with an emphasis on meeting the needs of adult students. Apollo, which operates the University of Phoenix, offers students the opportunity to attend physical locations in 39 states or earn their degrees online. Convenience and affordability work in Apollos favor in attracting students. With economic conditions prompting most Americans to think hard about their financial futures, the U.S. auto industrys sales drought is getting worse. Light vehicle sales and production are down 39 percent and 58 percent, respectively, so far this year, according to the latest data reported by Wards AutoInfoBank. Analysts estimate as many as 2,000 new car dealerships could close their doors in 2009. People are keeping their cars longer. The average car in the U.S. is more than nine years old, putting most cars at an age when the need for repairs approaches statistical certainty. Cost consciousness is fueling a rise in do-it-yourself repair work, while disappearing dealerships reduce competition for do-it-for-me corner garages. Parts supplier OReilly Automotive (page 4) caters to both groups. An acquisition last year expands OReillys ability to capitalize on current trends and provides opportunities to improve profitability. Heightened cost consciousness is also influencing food-shopping habits. Sales of canned goods are rising as more people seek affordable meals. Silgan Holdings (page 5) manufactures cans and other packaging for some of the largest makers of prepared foods, including Campbell Soup, Del Monte and General Mills. Silgan is keeping a lid on costs through facility consolidation and automation in production, helping make the recent increase in business a big boost to profits. The companys 25 percent earnings growth in the December quarter topped estimates by 21 percent. As consumer spending slides, one might think Visa (page 5), which operates the worlds largest electronic payments network, is on the wrong side of a trend. But the continued move toward cards and away from cash more than offsets recession-related slowing in transactions among existing cardholders. Visa controls almost twice as much of the global credit card market as its main competitor and holds a three-to-one advantage in the fast-growing domestic market for processing debit card transactions. Visa enjoys an especially promising opportunity for growth through greater credit card penetration in the Asia-Pacific region, where the company already generates about one-fifth of its total volume. The company also is experiencing greater demand for its prepaid card services from individuals and businesses that want the convenience of credit cards without taking on revolving credit. As the June quarter begins, were watching closely to see how the earnings environment evolves as spending by the government begins to influence the economy. The government is directing breathtaking amounts of capital at a time when GDP is contracting, giving government spending its biggest role in the economy in the post-World War II era. (Please see related article on page 3.) Federal Spending as a Percentage of GDP Source: Office of Management and Budget, Strategas Research Partners, LLC. We werent exactly thrilled that many fundamentally challenged companies led the markets March rally, but at least investors shook off some of the despair that marked the first two months of the March quarter as concerns grew about nationalization in the banking sector. There have been recent positive surprises, albeit from depressed levels, in areas such as home sales and durable goods orders. A surge in mortgage refinancing and considerably lower oil prices could free up hundreds of billions of dollars for consumers to spend elsewhere this year versus last. Since the start of the markets swift downturn spilled from the end of September into October last year, companies in the S&P 500 Index have shown a substantial increase in their correlation with the index, according to a study by Birinyi Associates. That means theyve acted more as a group judged as a single asset class than as a collection of individual companies being assessed separately. That wont continue indefinitely. We continue to focus on the individual-company level, where differences in the operational achievements of companies ultimately lead to different share-price outcomes. Thanks for your confidence and support. Bill DAlonzo Chief Executive Officer Friess Associates 2 Government Spending Surges Government spending is poised to play a larger role in the economy than at any other time since World War II, but the degree to which the governments efforts can pick up the slack remains uncertain. Still, with spending on housing, stimulus, bailouts and numerous priorities outlined in the largest-ever fiscal budget running into the trillions of dollars, this level of intervention will surely influence the fates of a host of individual companies. The massive numbers out of Washington aim to fund plans that overhaul the health-care system, encourage alternative energy development, increase educational assistance, build infrastructure and regulate the financial sector. The spending would be funded mostly by shifts in tax costs toward higher levels of the nations income spectrum. In most cases, rhetoric has been followed by heated political debate and details too scarce to make definitive calls on what specific changes will take place. For example, the new administration proposes reworking the U.S. health-care system funded by a $634 billion reserve fund to be accumulated over the next decade. Clearly, providing a universal health-care system guaranteeing coverage for all Americans in the U.S. would have broad repercussions. The governments expanding presence as a customer in the health-care sector would give it unmatched negotiating clout, potentially impacting the profit outlook for managed-care companies, hospitals, drug manufacturers and medical device makers. The proposed federal budget also looks to remove some barriers to creating generic versions of biologic pharmaceuticals. Americans spend roughly $40billion a year on these costly, difficult-to-duplicate drugs used to treat cancer and other intractable ailments. A government approval process for generic biologics would create opportunities for select generic developers at the expense of manufacturers of branded drugs. Other health-care initiatives include the re-importation of foreign drugs, transitioning to electronic medical records and a general trend toward lower cost settings for care. A White House fact sheet shows the $787 billion stimulus bill includes $39 billion in energy investments at the Department of Energy and $20 billion in tax incentives for clean energy. The proposed federal budget includes almost $75 billion over 10 years to make the energy research and experimentation tax credit permanent. From more fuel efficient cars to giant wind farms, spending is being directed toward green-energy technologies. Budget proposals would also remove tax breaks for oil and gas production and institute new fees in the Gulf of Mexico. These moves could hurt profitability for mid-sized exploration and production companies focused heavily on the U.S. and push the largest companies to shift their investments to other countries. Of particular concern is the loss of intangible drilling cost tax deductions. Whether it borrows, taxes or prints new money, government spending isnt without consequences. To pay for its energy plan, it has proposed a cap-and-trade program that charges for carbon dioxide pollution above a certain level. Other programs are being subsidized by spending cuts elsewhere and, down the road, a more progressive tax code. Again the implications are wide-ranging and uncertain at this point, potentially affecting everything from energy costs to philanthropic giving. (See the box on this page for examples of Friess holdings that remain committed to charitable giving in this challenging economic environment). Government measures to bail out the economy, whether successful or not, have the dollars behind them to actually change the earnings landscape for many companies. With that in mind, well be keeping a close eye on how many of these proposals play out. Corporate Charity Continues . 
